
	
		I
		112th CONGRESS
		1st Session
		H. R. 2441
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Royce (for
			 himself, Mr. Bachus, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To terminate the Housing Trust Fund and the requirement
		  that Fannie Mae and Freddie Mac make annual allocations for such
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Trust Fund Elimination Act of
			 2011.
		2.Termination of
			 Housing Trust Fund, Capital Magnet Fund, and HOPE Reserve Fund
			(a)TerminationImmediately upon the enactment of this
			 Act—
				(1)the Secretary of Housing and Urban
			 Development shall transfer any amounts in the Housing Trust Fund established
			 under section 1338 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4568) to the Secretary of the Treasury for use
			 only under subsection (b) of this section;
				(2)any amounts in the Capital Magnet Fund
			 established under section 1339 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4569) shall be available to the
			 Secretary of the Treasury for use only under subsection (b) of this
			 section;
				(3)any amounts in the HOPE Reserve Fund
			 established under section 1337(e) of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4567(e)) shall be available to the
			 Secretary of the Treasury for use only under subsection (b) of this section;
			 and
				(4)sections 1337,
			 1338, and 1339 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4567–9) are repealed and the HOPE Reserve
			 Fund, Housing Trust Fund, and Capital Magnet Fund established under such
			 sections are abolished.
				(b)Use of remaining
			 amountsAmounts made available pursuant to paragraphs (1) and (2)
			 of subsection (a) shall be used only for reducing the budget deficit of the
			 Federal Government.
			(c)Conforming
			 amendments
				(1)Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992The Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended—
					(A)in section 1303(24) (12 U.S.C. 4502(24)),
			 by striking subparagraph (B);
					(B)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(91)(A))—
						(i)by
			 striking clause (iii); and
						(ii)by
			 redesignating clauses (iv) and (v) as clauses (iii) and (iv),
			 respectively;
						(C)in section 1335(d) (12 U.S.C. 4565(d)), by
			 striking paragraph (4);
					(D)in section 1345 (12 U.S.C. 4585), by
			 striking subsection (f); and
					(E)in section 1371(a)(2) (12 U.S.C.
			 4631(a)(2)), by striking or 1337.
					(2)HOPE for
			 Homeowners programSection 257(w) of the National Housing Act (12
			 U.S.C. 1715z–23(w)) is amended—
					(A)by striking
			 paragraphs (2) and (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (2).
					
